Order entered September 20, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01082-CV

                                 ERIC DRAKE, Appellant

                                              V.

                                 SAEROM CHOI, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-08655

                                          ORDER
       Before the Court is appellant’s September 15, 2017 motion to proceed in forma pauperis.

We GRANT the motion to the extent that appellant is allowed to proceed without payment of the

appellate court filing fees. See TEX. R. APP. P. 20.1(a), (c). We caution appellant that fees

charged by the trial court clerk or court reporter for preparation of the appellate record are

governed by Texas Rule of Civil Procedure 145. See id. 20.1(a).


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE